In a proceeding pursuant to Election Law § 16-102 to validate petitions designating the petitioners as candidates in a primary election to be held on September 14, 2004, for the Republican Party positions of Member of the Putnam County Republican Committee for their respective Election Districts, the petitioners appeal from a final order of the Supreme Court, Westchester County (Nicolai, J.), dated August 12, 2004, which denied the petition and dismissed the proceeding as untimely.
Ordered that the final order is affirmed, without costs or disbursements.
Under the circumstances, the proceeding was not timely “instituted” (Election Law § 16-102 [2]; see Matter of Wilson v Garfinkle, 5 AD3d 409 [2004]; Matter of Marino v Orange County Bd. of Elections, 307 AD2d 1011 [2003]; Matter of Eckart v Edelstein, 185 AD2d 955 [1992]). Accordingly, the Supreme Court correctly denied the petition and dismissed the proceeding as untimely.
The petitioners’ arguments concerning the constitutionality of Election Law §§ 6-132 and 6-134 are without merit.
In light of our determination, we do not reach the petitioners’ remaining contentions. Santucci, J.P., Krausman, Skelos and Lifson, JJ., concur.